Citation Nr: 1818806	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to service connection for an arm disability.

6.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1972.

 This case comes before the Board of Veterans' Appeals (Board) on appeal of an November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's left knee disability was not manifest in service; any current left knee disability is not otherwise etiologically related to such service.

2.  The Veteran's left shoulder disability was not manifest in service; any current left shoulder disability is not otherwise etiologically related to such service.

3. The Veteran's neck disability was not manifest in service; any current neck disability is not otherwise etiologically related to such service.

4. The Veteran's lower back disability was not manifest in service; any current lower back disability is not otherwise etiologically related to such service.

5.  The Veteran's arm disability was not manifest in service; any current arm disability is not otherwise etiologically related to such service.

6.  The Veteran's right foot disability was not caused or aggravated by a separate service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a lower back disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for an arm disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a February 2018 appellate brief, the Veteran's representative noted the Veteran had not been given a VA examination to determine the etiology of the Veteran's claimed disabilities.  The Board acknowledges that the Veteran has not undergone VA examinations in connection with his claimed disabilities.  However, the record reflects no evidence establishing that an event, injury, or disease occurred in service and no indication that current disabilities may be associated with service in any way.  To the extent a current disability is shown, the record does not show an injury, diagnosis, or an onset of manifestations of a disease during service or within one post-service year. Therefore, the requirements for affording the Veteran an examination are not met.  38 C.F.R. 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by the second McLendon element to support his left knee, left shoulder, neck, lower back, arm, and/or right foot disability claims, a remand to afford the Veteran examinations for these claims is not necessary. See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Contemporaneous records can be more probative than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for Left Knee, Left Shoulder, Neck, Lower Back, and Arm Disabilities.  

The Veteran has claimed entitlement to service connection for left knee, left shoulder, neck, lower back, and arm disabilities.  Specifically, the Veteran asserts that his current disabilities are a direct result of injuries sustained during his period of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that during his period of active service aboard the U.S.S. Mount Hood, he suffered a fall from a ladder to the steel deck below, knocking him unconscious, and resulting in the above listed disabilities.  However, the record does not demonstrate an in-service incurrence or aggravation of the Veteran's claimed disabilities.  

The Veteran's service treatment records (STRs) do not report the Veteran sustaining a fall while aboard the U.S.S. Mount Hood, or the Veteran complaining of pain in his left knee, left shoulder, neck, lower back, and/or arms.  Further, the Veteran's September 1972 report of medical examination, completed just prior to the Veteran's separation from active duty service, notes normal findings for normal clinical evaluation findings for the Veteran's neck, upper extremities, lower extremities, and spine.   

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference:

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, 24 Vet. App. 428.  

The Board notes that the Veteran's STRs do contain his report of medical examination upon enlistment to active duty, a report of medical examination at separation, and numerous treatment records during the Veteran's period of active service.  In turn, the Board finds the Veteran's STRs are complete.  Further, the Board notes that the Veteran's STRs contain treatment records for a cold, a sore throat, and a rash.  In light of these records, the Board finds that a fall from a ladder to a steel deck, knocking the Veteran unconscious, is an event that would have been recorded, given the seriousness of loss of consciousness.  This damages the Veteran's credibility and renders his assertion regarding his fall and loss of consciousness less probative.  

The Board also notes that the Veteran has submitted numerous buddy statements providing detail of the Veteran's current disabilities, and the amount of social and occupational impairment caused by those disabilities.  These statements represent competent evidence of the Veteran's current disabilities.  However, none of these buddy statements provides evidence of an in-service event or injury that caused or aggravated his current disabilities.

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed disabilities are etiologically related to his active service.

Given the absence of the Veteran's claimed fall in his service treatment records, the absence of complaints or treatment of his claimed disabilities in the Veteran's service treatment records, and the normal findings on his September 1972 separation report of medical examination, the preponderance of the evidence is against a finding that the Veteran had any in-service event, injury, or disease related to these disabilities.  See Curry, 7 Vet. App. at 68.  Therefore the second Hickson element is not met.  Service connection for left knee, left shoulder, neck, low back, and arm disabilities.  

Secondary Service Connection for a Right Foot Disability

The Veteran does not contend, nor does the record indicate, that his right foot disability was directly related to service.  Rather, the Veteran contends that his right foot disability was caused or aggravated by his nonservice-connected left knee disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As a result of this Board's decision, discussed above, the Veteran is not service-connected for a left knee disability.  Further, at present, the Veteran is not service-connected for any other disability.  Accordingly, secondary service connection for a right foot disability is not warranted.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for an arm disability is denied.

Entitlement to service connection for a right foot disability is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


